          Case 2:16-cr-00110-DSC Document 231 Filed 08/05/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       2:16-110
                                              )       Electronic Filing
SAMIRKUMAR J. SHAH                            )



                                    MEMORANDUM ORDER

        AND NOW, this 5th day of August, 2021, as reflected in the record and rulings at trial, IT

 IS ORDERED that [144] defendant’s motion to disqualify be, and the same hereby is, denied.

        Defendant has failed to identify even a shred of evidence to suggest that Attorney Miller

 somehow fell short in upholding her ethical obligations to defendant. As reflected in [148], the

 government’s notice of authority, disqualification of the entire United States Attorney’s Office

 for the Western District is not a remedy that is available or appropriate given the lack of

 Attorney Miller’s involvement in the government’s prosecution of defendant. And as became

 evident in conjunction with the development and argument on defendant’s motion, information

 from which it could be argued that an evidentiary hearing or further development the record was

 warranted did not exist. Only the contrary was evident. See, e.g., [150] Notice by the United

 States. Consequently, the motion was been denied.


                                                      s/David Stewart Cercone
                                                      David Stewart Cercone
                                                      Senior United States District Judge

cc:    Eric G. Olshan, AUSA
       Nicole A. Vasquez Schmitt, AUSA
       Thomas D. Kenny Esquire
       Joshua S. Lowther, Esquire

       United States Marshal

       (Via CM/ECF Electronic Mail)
